Case 2:16-cv-13036-GAD-SDD ECF No. 100, PagelD.2888 Filed 03/25/19 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN — SOUTHERN DIVISION

DEMAR PARKER, an individual, Case No.: 2:16-cv-13036
Plaintiff, Hon. Gershwin A. Drain

-VS-

CITY OF DETROIT, JEROLD BLANDING, CHRISTOPHER TOWNSON, and
MARCUS WAYS,

 

Defendants.
/

SALVATORE PRESCOTT, PLLC ° City OF DETROIT LAW DEPARTMENT
Sarah S. Prescott (P70510) Gregory B. Paddison (P75963)
Attorney for Plaintiff Attorney for Defendant
105 East Main Street 2 Woodward Ave., Ste. 500
Northville, MI 48167 Detroit, MI 48226
(248) 679-8711 (313) 237-0435
prescott@salvatoreprescott.com paddisong@detroitmi.gov

/

 

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO
SET ASIDE SETTLEMENT AGREEMENT

Now CoMEs Defendants, CITY OF DETROIT, JEROLD BLANDING, CHRISTOPHER
TOWNSON, and MARCUS WAYS, by and through their attorney, Gregory B. Paddison,
and for Defendants’ Response to Plaintiffs Motion to Set Aside Settlement
Agreement, Defendants state as follows:

1. Defendants, CIry OF DETROIT, JEROLD BLANDING, CHRISTOPHER TOWNSON,

and MARCUS WAYS, neither admit, nor deny, the allegations of Paragraph 1,

but leave Plaintiff to his proofs.

2. Defendants neither admit, nor deny, the allegations of Paragraph 2, but leave
Case 2:16-cv-13036-GAD-SDD ECF No. 100, PagelD.2889 Filed 03/25/19 Page 2 of 4

Plaintiff to his proofs.

3. Defendants admit the allegations of Paragraph 3.

4. Defendants admit the dflevations of Paragraph 4.

5. Defendants deny the allegations of Paragraph 5, as the allegations stated
therein are untrue. More specifically, the parties reached a prospective
settlement, subject to Detroit City Council approval, through Facilitation on
November 12, 2018. Counsel for Defendants submitted the Settlement
Memorandum to his supervisors two (2) days later, on November 14, 2018.!
The settlement memorandum was approved by said supervisors one (1) week
later * However, due to the Thanksgiving and Christmas Holidays, the
Settlement Memoradum was not received by City Council until January 9,
2019.3 The proposed settlement was then approved by City Council on
January 15,2019, and approved by the Mayor, the following day.* On January

29, 2019, Plaintiff sent, via email, a signed copy of the executed Release.

 

' Exhibit “A”.
> Td.
> Td.
* Bxhibit"B”,

> Exhibit “C”.
Case 2:16-cv-13036-GAD-SDD ECF No. 100, PagelD.2890 Filed 03/25/19 Page 3 of 4

Counsel for Defendants was out of the state at the time, and when he returned
on February 4, 2019, promptly forwarded the release to the City of Detroit
Finance Department.® A check request was submitted two (2) weeks later, on
February 20, 2019, with information that the typical check processing time
was four (4) to six (6) weeks.’ The check was cut on March 22, 2019, and
approved by Trial Counsel on March 25, 2019, who immediately notified
Plaintiff's counsel that the check was ready.* In sum, Defendants have
worked expeditiously to process Plaintiff's settlement check, which has been
delayed, admittedly, only due to two (2) separate holiday furloughs.
Defendants state further, that the likelihood of this delay was expressed to
Plaintiff and Plaintiff's Counsel at the time of the proposed settlement.

6. Defendants deny the allegations of Parargaph 6, as the allegations stated
therein are untrue.

7. Defendants deny the allegations of Parargaph 7, as the allegations stated
therein are untrue.

8. Defendants neither admit, nor deny, the allegations of Paragraph 8, but leave

 

© Exhibit *D*,
7 Exhibit “E”.

8 Exhibits “F” and “G”.
Case 2:16-cv-13036-GAD-SDD ECF No. 100, PagelD.2891 Filed 03/25/19 Page 4 of 4

Plaintiff to his proofs.

9. No response necessary.

10.Defendants deny the allegations of Parargaph 10, as the allegations stated
therein are untrue.

11.Defendants deny the allegations of Parargaph 11, as the allegations stated
therein are untrue.

12.Defendants neither admit, nor deny, the allegations of Paragraph 12, but leave
Plaintiff to his proofs.

13.Defendants neither admit, nor deny, the allegations of Paragraph 13, but leave

Plaintiff to his proofs.

WHEREFORE, Defendants, CITY OF DETROIT, JEROLD BLANDING,
CHRISTOPHER TOWNSON, and MARCUS WAYS, defer to Plaintiff regarding whether
Plaintiff wishes to collect the Settlement Check and enter an Order of Dismissal with
Prejudice resolving this case, or alternatively, proceed to trial. Defendants request
only that should Plaintiff wish to proceed to trial, a trial date be set no less than sixty
(60) days from the entry of an Order Setting Aside the Settlement Agreement.

Respectfully Submitted,
CITY OF DETROIT LAW DEPARTMENT

Dated: March 25, 2019 /s/_ Gregory B. Paddison
, Gregory B. Paddison (P75963)
Attorney for Defendants
